1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for ALFONSO RIVERA, Jr.
5

6                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                  ) No. 2:17-cr-00064-JAM-4
8
                     Plaintiff,                     )
9                                                   ) STIPULATION AND ORDER TO CONTINUE
            v.                                      ) STATUS CONFERENCE
10                                                  ) ONLY FOR ALFONSO RIVERA
                                                    )
11
     CESAR ERENDIRA NAVA,                           ) Requested date: 6-8-2021
12
     ALFONSO RIVERA, Jr., and                       ) Time: 9:30 a.m.
     GEORGINA LOPEZ-QUINTERO,                       ) Judge: Hon. John A. Mendez
13                   Defendants.                    )
     ================================)
14

15
            It is hereby stipulated between the parties, Jason Hitt, Assistant United States Attorney,

16   Michael Long, attorney for defendant ALFONSO RIVERA, Jr., that the status conference set for May
17   18, 2021, at 9:30 a.m. should be continued and re-set for June 8, 2021, at 9:30 a.m. It is anticipated
18
     that Mr. Rivera will enter his guilty plea on June 8, 2021.
19
            The parties further agree that this Court should make a finding of good cause for the requested
20

21
     extension and that in fact good cause is hereby shown. The government has provided over 1,750

22   pages of discovery, including many audio and video recordings. Attorney Michael Long continues

23   to read, view and listen to the discovery, investigate the case and meet with his client. Counsel for
24
     Mr. Rivera believes that failure to grant the above-requested continuance would deny him the
25
     reasonable time necessary for effective preparation, taking into account the exercise of due
26
     diligence. Counsel for the United States does not oppose this requested continuance.
27

28          Mr. Hitt and Mr. Long are both available to appear in this case on June 8, 2021.



                                                      -1-
1           Each party further stipulates that the ends of justice served by granting such continuance
2
     outweigh the best interests of the public and of all the defendants in a speedy trial. Time has already
3
     been excluded through May 18, 2021.
4
            Both parties request the date of June 8, 2021, at 9:30 a.m., for the new status hearing. The
5

6    request for extending the date for the status conference is at the specific request of each of the

7    defendants and with the knowing, intelligent and voluntary waiver of defendant Rivera’s speedy trial
8
     rights under the law. Good cause is hereby shown.
9
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
10
     within which trial must commence, the time period of May 18, 2021, to June 8, 2021, inclusive,
11

12
     is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

13   results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
14   finding that the ends of justice served by taking such action outweigh the best interest of the
15
     public and the defendant in a speedy trial.
16

17   Dated: May 11, 2021                                    Respectfully submitted,
18
                                                            /s/ Michael D. Long__________
19                                                          MICHAEL D. LONG
                                                            Attorney for Alfonso Rivera, Jr.
20

21

22   Dated: May 11, 2021                                    PHIL TALBERT
                                                            Acting United States Attorney
23
                                                            /s/ Jason Hitt________
24
                                                            JASON HITT
25                                                          Assistant U.S. Attorney
26

27   ///

28




                                                      -2-
1                                                 ORDER
2
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
3
            The date for the status hearing in this matter is hereby RESET for June 8, 2021, at 9:30
4
     a.m., before District Court Judge John A. Mendez. For the purpose of computing time under the
5

6
     Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

7    of May 18, 2021, to the new hearing date of June 8, 2021, inclusive, is excluded pursuant to 18

8    U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
9
     the Court at defendants’ request on the basis of the Court’s finding that the ends of justice served
10
     by taking such action outweigh the best interest of the public and the defendant in a speedy trial.
11

12
      Dated: May 11, 2021                            /s/ John A. Mendez
13                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -3-
